70 F.3d 1262
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernice G. MORRISON, Plaintiff-Appellant,v.JASPER COUNTY COUNCIL, a body politic;  Tommy Scoggins, asActing Sheriff of Jasper County;  Keefe Blatchley,individually and in his official capacity as employees,agent and/or servant of Jasper County Sheriff Department;Jasper County Sheriff Department, Defendants-Appellees.
No. 94-7221.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Cameron McGowan Currie, District Judge.  (CA-94-73)
Bernice G. Morrison, Appellant Pro Se.  Marvin Coleman Jones, BOGOSLOW & JONES, Walterboro, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Morrison v. Jasper County Council, No. CA-94-73 (D.S.C. Sept. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED